Citation Nr: 0519406	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-36 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
Scheuermann's disease/back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
December 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision by the RO which, in 
pertinent part, declined to reopen a previously denied claim 
for service connection for Scheuermann's disease/back 
disorder.  In September 2003, the RO apparently reopened the 
claim and denied it on the merits.  The case is now before 
the Board for appellate review.

The Board's present decision is limited to the matter of 
whether new and material evidence has been received to reopen 
the veteran's claim for service connection for Scheuermann's 
disease/back disorder.  The matter of his actual entitlement 
to service connection for such disease or disorder is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C., as set forth below.  VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  By decisions entered in March and August 1976, the RO in 
Denver, Colorado disallowed the veteran's claim for service 
connection for Scheuermann's disease/back condition on 
grounds that the claimed disability pre-existed service and 
was not aggravated thereby.  The RO notified the veteran of 
its decisions, and of his appellate rights, but he did not 
initiate an appeal within one year.

2.  The evidence received since the time of the August 1976 
decision includes statements from three health care 
providers, each of whom have indicated that if the veteran 
had a back condition prior to service, it was aggravated 
during his period of active military duty.


CONCLUSIONS OF LAW

1.  The August 1976 decision is final.  38 C.F.R. 
§§ 19.118, 19.153 (1976).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for Scheuermann's 
disease/back disorder.  38 U.S.C.A. §§ 1110, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

Here, the record shows that, in March and August 1976, the RO 
in Denver, Colorado denied the veteran's claim for service 
connection for Scheuermann's disease/back condition on 
grounds that the claimed disability pre-existed service and 
was not aggravated thereby.  The RO notified the veteran of 
its decisions, and of his appellate rights, but he did not 
initiate an appeal within one year.  As a result, the RO's 
decisions became final.  See 38 C.F.R. §§ 19.118, 19.153 
(1976).  His claim may now be considered on the merits only 
if new and material evidence has been received since the time 
of the last prior final adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2004).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, the evidence received since the time of 
the last final disallowance includes statements from Steven 
P. Johnson, M.D.; Walter H. Watts, D.O., P.C.; and a 
certified physician's assistant who works at the VA Community 
Based Outpatient Clinic (COBC) in Pahrump, Nevada.  Each of 
the statements from these three health care providers 
indicates that if the veteran had a back condition prior to 
service, it was aggravated during his period of active 
military duty.  This evidence relates to an unestablished 
fact necessary to substantiate the veteran's claim (i.e., 
that a pre-existing condition may have been aggravated by 
service); is neither cumulative nor redundant of the evidence 
that was of record in August 1976; and, presuming its 
credibility, raises a reasonable possibility of 
substantiating his claim.  The evidence submitted is 
therefore new and material, and the claim is reopened.


ORDER

The veteran's claim for service connection for Scheuermann's 
disease/back disorder is reopened; to this limited extent, 
the appeal is granted.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal sources.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2004).  VA is also required to provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).


In the present case, the record shows that the veteran has 
been diagnosed with several disorders of his spine.  
Presently, it not entirely clear which, if any, of these 
disorders can be properly attributed to the problems with his 
back identified in service and diagnosed as Scheuermann's 
disease.  Under the circumstances, he needs to be afforded an 
examination.  A remand is therefore required.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Evidence of record indicates that the veteran has received 
relevant treatment both at the VA Medical Center (VAMC) in 
Las Vegas, Nevada and at the VA CBOC in Pahrump, Nevada.  
Presently, it is not clear that the complete records of that 
treatment have been obtained for association with his claims 
file.  This should also be accomplished on remand.  See, 
e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
VA is charged with constructive notice of medical evidence in 
its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain a complete copy of all relevant 
records of the veteran's treatment for his 
spine from the VAMC in Las Vegas, Nevada and 
the VA CBOC in Pahrump, Nevada.  Associate 
the records with the claims file.

2.  After the foregoing development has been 
completed, schedule the veteran for an 
examination of his spine.  The examiner 
should review the claims file, and should 
indicate in the examination report that the 
claims file has been reviewed.  The examiner 
should provide a diagnosis or diagnoses for 
all disability presently affecting the 
veteran's spine.  For each diagnosis, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the disability began during 
the veteran's active military service.  For 
Scheuermann's disease, and for any diagnosis 
that the examiner concludes pre-existed the 
veteran's entry into active military service, 
the examiner should answer the following 
questions:  First, is there clear and 
unmistakable evidence that the diagnosed 
disease or injury existed prior to the 
veteran's entry into service, and is there 
clear and unmistakable evidence that the 
disease or injury was not aggravated during 
the veteran's active military service?  
Second, if the examiner concludes that there 
is clear and unmistakable evidence both that 
the disease or injury existed prior to 
service and that the disease or injury was 
not aggravated by service, was there an 
increase in such disability during the 
veteran's active military service?  If there 
was such an increase in disability, the 
examiner should indicate whether there is 
clear and unmistakable evidence (obvious or 
manifest) that such increase in disability 
was due to the natural progress of the 
disease.  A complete rationale should be 
provided for all opinions expressed.

3.  Thereafter, take adjudicatory action on 
the merits of the veteran's claim.  In doing 
so, consider and apply the amended version of 
38 C.F.R. § 3.304(b), which now provides that 
the presumption of soundness may be rebutted 
only if clear and unmistakable (obvious or 
manifest) evidence demonstrates both that the 
condition in question existed prior to 
service and that the condition was not 
aggravated by service.  See Presumption of 
Sound Condition: Aggravation of a Disability 
by Active Service, 70 Fed. Reg. 23027 (May 4, 
2005) (to be codified at 38 C.F.R. § 3.304(b) 
(2005)).  If any benefit sought is denied, 
issue the veteran and his representative a 
supplemental statement of the case (SSOC).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


